Exhibit CONSENT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM We consent to the inclusion in the Registration Statement on Form S-1/A, (File No. 333-144865) of our report datedApril 9, 2008on the audits of the financial statements of eMagin Corporation (the “Company”) as of December 31, 2007 and 2006 and for eachof the three years in the period ended December 31, 2007, which report includes anexplanatory paragraph expressing substantial doubt about the Company’s ability to continue as a going concern. In addition, we consent to the reference to our firm as “Experts” in the prospectus. New York, New York October
